DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-26 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 24 is objected to because of the following informalities: On line 6 of claim 24, the Examiner suggests changing “second” to --third-- to avoid potential 112 issues therein. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bulja et al. US 2015/0325897, as cited by the Applicant, in view of Frey et al. US 2013/0201545.
As per claims 1-6 and 18, Bulja et al. discloses in Figs. 4a-4d an apparatus (e.g. element 400) comprising:
as per claim 1, an electrical circuit (e.g. RF-circuit element 400) connected to process an electrical radio-frequency (RF) signal (Element 400 is an RF circuit which includes microstrip lines 410 which propagate RF signals, as well-known in the art.), the electrical circuit including a first length of RF transmission line (e.g. horizontal length of microstrip line 410) adjacent and along a first multilayered structure (Paragraph 41, multilayer structure 308 which includes layers 336, 338, and 340 which are analogous to ion-storage layer 106, ion-conductor layer 108, and EC layer 110 in related Fig. 1); and wherein the first multilayered structure comprises a first electrochromic (EC) layer (Paragraphs 41, 46, and 52, layer 340 which is an EC layer) and a first ion-conductor layer (Paragraphs 41, 46, and 68, layer 338 which is an ion-conductor layer) vertically stacked on a substrate (e.g. substrate 302);
as per claim 3, wherein the first EC layer comprising a first EC material; and wherein the ion-storage layer comprises a second EC material different from the first EC material (Paragraph 21; EC layer 340 in Figs. 4a-4d which corresponds to EC layer 110 and ion storage layer 336 which corresponds to ion storage layer 106 are made of different materials.);
as per claim 4, wherein the first length of RF transmission line and the first multilayered structure are parts of a circuit element configured to operate on the electrical RF signal as a tunable phase shifter (Paragraph 49; The circuit in Figs. 4a-4d is an RF circuit that operates as a variable, electrically controllable phase shifter.);
as per claim 5, wherein a phase shift imparted on the electrical RF signal in the circuit element is controllable by a dc-bias voltage applied across the first multilayered structure (Paragraph 54 last three lines); and
as per claim 6, wherein the apparatus is configured to change the dc-bias voltage (Paragraph 49; The DC bias voltage is capable of being changed based on ON or OFF states.).
a second ion-conductor layer, the first EC layer being between the first and second ion-conductor layers.
Frey et al. exemplarily discloses in Fig. 4 a stack-configured, electrochromic device 400 which comprises two electrochromic devices of Fig. 3 therein which are series connected and stacked together (Paragraph 40 of Frey et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have stacked two of the multilayered electrochromic structures 308 of Bulja et al. together in series as exemplary taught by Frey et al. with the motivation of providing the well-known benefit of increasing electrical potential therein, thereby providing for uniform coloration where current has to flow a large distance across conductive layers (For example, see pertinent art section below for an example of an exemplary teaching Burdis US 2012/0062976 which exemplarily teaches in Paragraph 74 therein that connecting two electrochromic devices in series provides for uniform coloration for applications where current has to flow over a large distance.).  
As an obvious consequence of the modification, the combination would have necessarily included (In the resultant circuit, a “second set” of layers 336, 338, and 340 is stacked below a “first set” of layers 336, 338, 340 which are described above.): as per claim 1, a second ion-conductor layer (e.g. a bottom layer 338 of the “second set”), the first EC layer being between the first and second ion-conductor layers (In the resultant circuit, the layer 340 of the “first set” of layers is disposed between the layer 338 of the “first set” of layers and the layer 338 of the “second set” of layers.); as per claim 2, an ion-storage layer (e.g. layer 336 of the “second set”) next to the first EC layer and between the first and second ion-conductor layers (In the resultant circuit, the layer 336 of the “second set” is disposed adjacent to the layer 340 of the “first set” and is disposed between the layers 338 of the “first and second sets”.); as per claim 18, first and second electrode layers (Paragraph 42 of Bulja et al., base layer 304 of the “first and second sets” respectively) vertically stacked on the substrate such that the first EC layer and the first and second ion-conductor layers are between the first and second electrode layers (In the resultant circuit, the layer 340 of “the first set” and the layers 338 of the “first and second sets” are disposed between the base layers 304 of the “first and second sets”.).

Allowable Subject Matter
Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-26 are allowed.
As per claims 19 and 26, the combination of Bulja et al. in view of Frey et al. discloses an apparatus comprising all of the limitations recited therein EXCEPT wherein the first length of RF transmission line is end-connected as a stub between the second and third lengths of RF transmission line; and wherein the length of RF transmission line comprises the second electrode layer. 
Pertinent Art
11.	The following reference is an exemplary teaching which supports an assertion made by the Examiner above: Burdis US 2012/0062976 exemplarily teaches in Paragraph 74 therein that connecting two electrochromic devices in series provides an increase in electrical potential therein to obtain uniform coloration for applications where current has to flow over a large distance.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 





/RAKESH B PATEL/Primary Examiner, Art Unit 2843